Exhibit 10.1

Execution Version

 

J.P. MORGAN SECURITIES LLC    GOLDMAN SACHS LENDING PARTNERS LLC

383 Madison Avenue

New York, New York 10179

  

200 West Street

New York, New York 10282

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

New York, New York 10017

  

July 31, 2012

Navistar International Corporation

2701 Navistar Drive

Lisle, IL 60532

Attention: Jim Moran

Navistar International Corporation/Navistar, Inc.

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), J.P. Morgan
Securities LLC (“JPMorgan”) and Goldman Sachs Lending Partners LLC (“Goldman
Sachs”, and together with JPMorgan Chase Bank and JPMorgan, the “Commitment
Parties”, “us” or “we”) that Navistar International Corporation, a Delaware
corporation (“Parent”), and Navistar, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (the “Borrower” and, together with Parent, “you”),
would like (i) JPMorgan and Goldman Sachs to act as lead arrangers and
bookrunners (acting in such capacities, the “Lead Arrangers”) in connection
with, (ii) JPMorgan Chase Bank and Goldman Sachs to commit to provide the
financing for (acting in such capacities, the “Initial Lenders”) and
(iii) JPMorgan Chase Bank to act as administrative agent for, the senior secured
credit facility described herein (the “Facility”), in each case on the terms and
subject to the conditions set forth in this letter and the attached Exhibits A
and B hereto (such Exhibits (collectively, the “Term Sheet”), together with this
letter and Exhibit C, collectively, as amended, modified or supplemented from
time to time, the “Commitment Letter”). Capitalized terms used but not defined
in this letter are used with the meanings assigned to them in the Exhibits
attached hereto.

1. Commitments

Each Initial Lender is pleased to advise you of its commitment, severally and
not jointly, to provide 50% of the amount of the Facility upon the terms and
subject solely to the conditions set forth or expressly referred to in this
letter and the Term Sheet.

In addition, if the amendment to the Existing ABL Credit Agreement conforms to
the requirements set forth in paragraph 1 of Exhibit B and is otherwise in form
and substance reasonably satisfactory to JPMorgan Chase Bank, JPMorgan Chase
Bank will consent to such amendment in connection with the initial funding under
the Facility.



--------------------------------------------------------------------------------

2. Titles and Roles

It is agreed that (i) the Lead Arrangers will act as lead arrangers and
bookrunners for the Facility, (ii) JPMorgan Chase Bank will act as sole
administrative agent for the Facility and (iii) Goldman Sachs will act as
syndication agent for the Facility.

It is further agreed that JPMorgan will have “left” placement in any marketing
materials or other documentation used in connection with the Facility. Except as
otherwise provided herein, you agree that no other agents, co-agents, arrangers,
co-arrangers, bookrunners, co-bookrunners, managers or co-managers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Term Sheet and Fee Letters referred to below) will
be paid in connection with the Facility unless you and we shall so reasonably
agree (it being understood and agreed that no other agent, co-agent, arranger,
co-arranger, bookrunner, co-bookrunner, manager or co-manager shall be entitled
to greater economics in respect of the Facility than the Commitment Parties). It
is understood that you shall have the right to appoint, with up to 40% of the
economics and commitment amounts for the Facility, up to 2 additional financial
institutions as bookrunners and up to an additional 3 financial institutions as
co-agents or co-managers (or such other number of financial institutions as
mutually agreed) (the “Additional Lenders”); provided that any such institution
has provided its commitment to the Facility no later than the earlier of the
public announcement of the Facility or 5 p.m., New York City time, on August 1,
2012. The commitments of the Initial Lenders hereunder shall be reduced on a pro
rata basis as and when corresponding commitments with respect to the Facility
have been received from the Additional Lenders.

3. Syndication

We intend to syndicate the Facility to a group of lenders (other than
Disqualified Lenders) identified by us in consultation with you (together with
the Initial Lenders, the “Lenders”). The Commitment Parties intend to commence
syndication efforts promptly, and you agree actively to assist the Commitment
Parties in completing a syndication reasonably satisfactory to the Commitment
Parties and you. Such assistance shall include (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your
existing banking relationships, (B) direct contact between your senior
management and advisors and the proposed Lenders, (C) your preparing and
providing to the Commitment Parties all customary or reasonably available or
producible information with respect to you and your subsidiaries, including all
customary financial information, Projections (as defined below), and
collateral-related information, as the Commitment Parties may reasonably request
in connection with the arrangement and syndication of the Facility and your
assistance in the preparation of one or more confidential information memoranda
(each, a “Confidential Information Memorandum”) and other customary marketing
materials to be used in connection with the syndication (all such information,
memoranda and material, “Information Materials”), (D) your hosting, with the
Commitment Parties, of one meeting of prospective Lenders at a time and location
to be mutually agreed (and additional teleconference calls as reasonably
requested), (E) your using your commercially reasonable efforts to obtain
ratings for the Facility from each of Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”) as soon as
practicable, and (F) your ensuring that, until the earlier of achieving a
Successful Syndication (as defined in the Syndication Fee Letter) and 60 days
following the Closing Date, there is no competing offering, placement,
arrangement or syndication of any debt securities or bank financing or
announcement thereof by or on behalf of you or your domestic Restricted
Subsidiaries (other than (i) the Facility or any refinancing thereof, (ii) any
amendment of the Existing ABL Credit Agreement, so long as such amendment is
consistent with the provisions of Exhibit B attached hereto, (iii) debt
disclosed to the Lead Arrangers on or prior to the date hereof and (iv) debt
incurred in the ordinary course of business). Without limiting your obligations
to assist with syndication efforts as set forth above, notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letters or any
other letter agreement or undertaking concerning the financing of the
transactions to the contrary, each

 

2



--------------------------------------------------------------------------------

Commitment Party agrees that, so long as the conditions set forth in Section 6
of this Commitment Letter and in the Term Sheet are satisfied (or, as the case
may be, waived), neither the commencement nor completion of such syndication,
nor the obtaining of the ratings referenced above, is a condition to its
commitments hereunder or the initial funding of the Facility on the Closing
Date.

The Commitment Parties will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions (other than
Disqualified Lenders) to be approached and when they will be approached, when
commitments will be accepted, which institutions will participate, the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders; provided, that notwithstanding the Commitment
Parties’ right to syndicate the Facility and receive commitments with respect
thereto, (i) no Initial Lender shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund the Facility on the
Closing Date in accordance with the terms and conditions of this Commitment
Letter) in connection with any syndication, assignment or participation of the
Facility (other than assignment to Additional Lenders), including its commitment
in respect thereof, until after the Closing Date has occurred, (ii) no
assignment or novation by any Initial Lender (other than assignment or novation
to Additional Lenders) shall become effective as between you and such Initial
Lender with respect to all or any portion of such Initial Lender’s commitment in
respect of the Facility until the initial funding of the Facility and
(iii) unless you otherwise agree in writing, each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its commitment
in respect of the Facility (other than commitments reduced pursuant to the
accession of the Additional Lenders), including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. In no event shall the Commitment Parties be subject to any
fiduciary or other implied duties in connection with the transactions
contemplated hereby.

At the request of the Commitment Parties, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you and your subsidiaries that is either publicly available or not material
with respect to you and your subsidiaries or any of your securities for purposes
of United States federal and state securities laws (such information,
“Non-MNPI”). Such Public Version, together with any other information prepared
by you or your subsidiaries or representatives and conspicuously marked “Public”
(collectively, the “Public Information”), which at a minimum means that the word
“Public” will appear prominently on the first page of any such information, may
be distributed by us to prospective Lenders who have advised us that they wish
to receive only Non-MNPI (“Public Side Lenders”). You acknowledge and agree
that, in addition to Public Information, (a) drafts and final definitive
documentation with respect to the Facility (other than schedules identified by
you), (b) administrative materials prepared by the Commitment Parties for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda), (c) certain information related to collateral or
guarantors (including information to be attached hereto as Exhibit C, the
contents of which shall be reasonably satisfactory to the Arrangers and the
Delaware opinion referenced in paragraph 3 of Exhibit B) and (d) notifications
of changes in the terms of the Facility may be distributed to Public Side
Lenders. You acknowledge that Commitment Party public-side employees and
representatives who are publishing debt analysts may participate in any meetings
held pursuant to clause (D) of the second preceding paragraph; provided that
such analysts shall not publish any information obtained from such meetings
(i) until the syndication of the Facility has been completed upon the making of
allocations by the Lead Arrangers and the Lead Arrangers freeing the Facility to
trade or (ii) in violation of any confidentiality agreement between you and the
relevant Commitment Party.

In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, promptly following our request, any other
Information Materials, you will execute and deliver to us a customary
authorization letter authorizing such distribution and, in the case of any
Public Version thereof or other Public Information, representing that, as of the
date of distribution, it only contains Non-MNPI. Each Confidential Information
Memorandum will be accompanied by a disclaimer exculpating you and us with
respect to any use thereof and of any related Information Materials by the
recipients thereof.

 

3



--------------------------------------------------------------------------------

4. Information

You hereby represent and warrant that (a) all written information (including all
Information Materials), other than the Projections, budgets, estimates and
information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole and as supplemented, does not or will not, when furnished
to us, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements thereto) and (b) the financial
projections and other forward-looking information about you and your
subsidiaries (the “Projections”), budgets and estimates that have been or will
be made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by the Commitment Parties that such Projections, budgets
and estimates are not to be viewed as a guarantee of performance or facts and
that actual results during the period or periods covered by any such Projections
may differ from the projected results, and such differences may be material).
You agree that if, at any time until the earlier of achieving a Successful
Syndication and 60 days following the Closing Date, you become aware that any of
the representations in the preceding sentence would be incorrect, in any
material respect if the same were remade, then you will promptly supplement the
Information and the Projections so that such representations when remade would
be correct, in all material respects, under those circumstances. You understand
that in arranging and syndicating the Facility we may use and rely on the
Information and Projections without independent verification thereof.

5. Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the (i) fee letter dated the date hereof and delivered herewith by the
Commitment Parties to you (the “Syndication Fee Letter”), (ii) fee letter dated
the date hereof and delivered herewith by the Commitment Parties to you relating
to the arrangement of the Facilities (the “Arranger Fee Letter”) and (iii) fee
letter dated the date hereof and delivered herewith by JPMorgan Chase Bank to
you (the “Administrative Agent Fee Letter” and together with the Syndication Fee
Letter and the Arranger Fee Letter, the “Fee Letters”) on the terms and subject
to the conditions set forth therein.

6. Conditions

Each Commitment Party’s commitments and agreements hereunder are subject to the
express conditions set forth in this Section 6 and in the Term Sheet.

Each Commitment Party’s commitments and agreements hereunder are further subject
to (a) since the date hereof, there not having been any change, development or
event that, individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on the business, financial condition,
or results of operations of Parent and its subsidiaries, taken as a whole other
than in respect of Excluded Matters, (b) such Commitment Party’s not becoming
aware after the date hereof of any information or other matter (including any
matter relating to assumptions for the Projections) affecting Parent or its
subsidiaries that is inconsistent in a material and adverse manner with any such
information or other matter of which such Commitment Party was aware prior to
the date hereof or could reasonably be

 

4



--------------------------------------------------------------------------------

expected to materially impair the syndication of the Facility and (c) your
performance in all material respects of all your obligations hereunder and under
the Fee Letters. “Excluded Matters” means (i) any regulatory action by the U.S.
Environmental Protection Agency (the “EPA”) or the California Air Resources
Board (“CARB”) with respect to the NOx emissions standards for the 15L and 13L
heavy-duty diesel engines (including, without limitation, any such action
resulting from the decision of the United States Court of Appeals for the
District of Columbia Circuit in Mack Trucks, Inc. and Volvo Group North America,
LLC v. Environmental Protection Agency decided June 12, 2012) and events and
conditions arising in connection therewith (the “Regulatory Actions”) but only
so long as, notwithstanding any such Regulatory Actions, Parent and its
subsidiaries shall (at all times on and after the date hereof and, in the case
of the 15L heavy-duty diesel engines, prior to Parent and its subsidiaries
commencing to sell trucks in the United States containing 15L heavy-duty diesel
engines purchased from Cummins Inc. (“Cummins”) that have been certified by the
EPA as complying with the NOx emissions standards for the 15L heavy-duty diesel
engines and, in the case of the 13L heavy-duty diesel engines, prior to Parent
and its subsidiaries having developed a 13L heavy-duty ICT+ diesel engine and
such engine having been certified by the EPA as complying with the NOx emissions
standards for the 13L heavy-duty diesel engines) be permitted to sell
noncompliant 15L and 13L heavy-duty diesel engines (and trucks containing such
engines) in the United States) and (ii) any adverse effect on the general
affairs, assets, liabilities, financial position or results of operations of
Parent and its subsidiaries, taken as a whole, on account of or related to the
Regulatory Actions.

7. Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, officers, employees, advisors, agents
and other representatives (each, an “indemnified person”) from and against any
and all actual losses, claims, damages and liabilities to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letters, the Facility or the use of the proceeds
thereof or any claim, litigation, investigation or proceeding (a “Proceeding”)
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each
indemnified person promptly following written demand (including documentation
reasonably supporting such request) for any reasonable legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, nonappealable judgment of a
court of competent jurisdiction to arise from (i) the willful misconduct or
gross negligence of such indemnified person or its directors, officers or
employees (collectively, the “Related Parties”) or (ii) from a material breach
in bad faith of the obligations of such indemnified person (or its Related
Parties) under this Commitment Letter, and (b) regardless of whether the Closing
Date occurs, to reimburse each Commitment Party and its affiliates for all
reasonable out-of-pocket expenses that have been invoiced prior to the Closing
Date or following termination or expiration of the commitments hereunder
(including reasonable due diligence expenses, syndication expenses, travel
expenses, and the reasonable fees, charges and disbursements of counsel)
incurred in connection with the Facility and any related documentation
(including this Commitment Letter and the definitive financing documentation) or
the administration, amendment, modification or waiver thereof. It is further
agreed that each Commitment Party shall only have liability to you (as opposed
to any other person) and that each Commitment Party shall be liable solely in
respect of its own commitment to the Facility on a several, and not joint, basis
with any other Commitment Party. No indemnified person shall be liable for any
damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise from
the gross negligence, material breach or willful misconduct of such indemnified
person (or any of its Related Parties). None of the indemnified persons or

 

5



--------------------------------------------------------------------------------

you, or any of your or their respective affiliates or the respective directors,
officers, employees, advisors, and agents of the foregoing shall be liable for
any indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letters, the Facility or the transactions
contemplated hereby, provided that nothing contained in this sentence shall
limit your indemnity obligations to the extent set forth in this Section 7.

8. Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities

You acknowledge that each Commitment Party (or an affiliate) is a full service
securities firm and such person may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of you, your
affiliates and of other companies that may be the subject of the transactions
contemplated by this Commitment Letter. In addition, each Commitment Party and
its affiliates will not use confidential information obtained from you or your
affiliates or on your or their behalf by virtue of the transactions contemplated
hereby in connection with the performance by such Commitment Party and its
affiliates of services for other companies or persons and the Commitment Party
and its affiliates will not furnish any such information to any of their other
customers. You also acknowledge that the Commitment Parties and their respective
affiliates have no obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies or persons.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the transactions contemplated by this
Commitment Letter, irrespective of whether the Commitment Parties have advised
or are advising you on other matters, (b) the Commitment Parties, on the one
hand, and you, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty to you or your affiliates on the part of the Commitment Parties
as a result of the transactions contemplated by this commitment letter, (c) you
are capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) you have been advised that the Commitment Parties are engaged in a
broad range of transactions that may involve interests that differ from your
interests and that the Commitment Parties have no obligation to disclose such
interests and transactions to you, (e) you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (f) each Commitment Party has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by it and
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for you, any of your affiliates and (g) none of the
Commitment Parties has any obligation to you or your affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein or in any other express writing executed and delivered by such
Commitment Party and you or any such affiliate.

9. Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, to any other person except (a) you and your officers,
directors, employees, affiliates, members, partners, attorneys, accountants,
agents and advisors, in each case on a confidential and need-to-know basis,
(b) in any legal, judicial or administrative proceeding or as otherwise required
by law or regulation or as requested by a governmental authority (in which case
you agree, to the extent permitted by law, to inform us promptly in advance
thereof), (c) this Commitment Letter and the existence and contents hereof (but
not the Fee Letters or the contents thereof other than the existence thereof and
the contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses to the extent customary in marketing
materials and other required filings) may be disclosed in any syndication or
other marketing material in connection with the Facility or in connection with
any public filing requirement, (d) the Term Sheet may be disclosed to potential
Lenders and to any rating agency in connection with the Facility and (e) in
connection with any remedy or enforcement of any right under this Commitment
Letter.

 

6



--------------------------------------------------------------------------------

The Commitment Parties shall use all nonpublic information received by them in
connection with the Facility solely for the purposes of providing the services
that are the subject of this Commitment Letter and shall treat confidentially
all such information; provided, however, that nothing herein shall prevent any
Commitment Party from disclosing any such information (a) to rating agencies,
(b) to any Lenders or participants or prospective Lenders or participants (other
than Disqualified Lenders), (c) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or its
affiliates, (e) to the employees, legal counsel, independent auditors,
professionals and other experts or agents of such Commitment Party
(collectively, “Representatives”) on a “need to know” basis who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (f) to any of
its respective affiliates (provided that any such affiliate is advised of its
obligation to retain such information as confidential, and such Commitment Party
shall be responsible for its controlled affiliates’ compliance with this
paragraph) solely in connection with the Facility and any related transactions,
(g) to the extent any such information becomes publicly available other than by
reason of disclosure by such Commitment Party, its affiliates or Representatives
in breach of this Commitment Letter or other confidentiality obligations owed to
you or your affiliates and (h) for purposes of establishing a “due diligence”
defense or in connection with any remedy or enforcement of any right under this
Commitment Letter or the Fee Letters; provided that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
in accordance with standard syndication processes of such Commitment Party or
customary market standards for dissemination of such type of information. The
provisions of this paragraph shall automatically terminate one year following
the date of this Commitment Letter.

10. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein. The Commitment Parties reserve the right to employ the services of
their affiliates in providing services contemplated hereby and to allocate, in
whole or in part, to their affiliates certain fees payable to the Commitment
Parties in such manner as the Commitment Parties and their affiliates may agree
in their sole discretion. This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you and each Commitment Party. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letters are the only agreements that have been entered into
among us and you with respect to the Facility and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter and
any claim or controversy arising hereunder or related hereto shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

 

7



--------------------------------------------------------------------------------

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the transactions contemplated hereby, this Commitment Letter or the
Fee Letters or the performance of services hereunder or thereunder. You and we
agree that service of any process, summons, notice or document by registered
mail addressed to you or us shall be effective service of process for any suit,
action or proceeding brought in any such court. You and we hereby irrevocably
and unconditionally waive (to the extent permitted by applicable law) any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. You and we hereby irrevocably waive (to
the extent permitted by applicable law) trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of the transactions contemplated hereby, this Commitment
Letter or the Fee Letters or the performance of services hereunder or
thereunder.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes names, addresses, tax identification numbers and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective for the Commitment
Parties and each Lender.

The indemnification, expense, choice of law, jurisdiction, waiver of jury trial,
syndication and confidentiality provisions contained herein and in the Fee
Letters shall remain in full force and effect regardless of whether definitive
financing documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including as to the provision of information and representations with
respect thereto) and (b) confidentiality) shall automatically terminate and be
superseded, to the extent comparable, by the provisions of the Facility
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time, in each
case to the extent the Facility Documentation has comparable provisions with
comparable coverage. You may terminate this Commitment Letter and the Fee
Letters by written notice to the Commitment Parties.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the Fee
Letters not later than 5:00 p.m., New York City time, on July 31, 2012. This
offer will automatically expire at such time if we have not received (i) such
executed counterparts in accordance with the preceding sentence and (ii) fees
contemplated by the Syndication Fee Letter and the Arranger Fee Letter due and
payable to the Arrangers on the date hereof. In the event that you and the
Lenders have not entered into a definitive credit agreement in respect of the
Facility on or before September 15, 2012, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless we shall, in our
discretion, agree to an extension.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A.

By:

  /s/ Richard W. Duker  

Name: Richard W. Duker

 

Title:   Managing Director

 

J.P. MORGAN SECURITIES LLC

By:

  /s/ Geoffrey Kirles  

Name: Geoffrey Kirles

 

Title: Executive Director

 

GOLDMAN SACHS LENDING PARTNERS LLC

By:

  /s/ Anna Ostrovsky  

Name: Anna Ostrovsky

 

Title: Authorized Signatory

Commitment Letter Signature Page



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

NAVISTAR INTERNATIONAL CORPORATION By:   /s/ Andrew J. Cederoth   Name: Andrew
J. Cederoth  

Title: Executive Vice President and

         Chief Financial Officer

 

NAVISTAR, INC. By:   /s/ Andrew J. Cederoth   Name: Andrew J. Cederoth  

Title: Executive Vice President and

         Chief Financial Officer

Commitment Letter Signature Page



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

CONFIDENTIAL

Navistar International Corporation

Navistar, Inc.

$1,000,000,000 Senior Secured Term Loan

Summary of Principal Terms and Conditions

This Summary outlines certain terms of the Facility referred to in the
Commitment Letter, of which this Exhibit A is a part.

 

Borrower:    Navistar, Inc., a Delaware corporation (the “Borrower”) that is a
direct wholly owned subsidiary of Navistar International Corporation, a Delaware
corporation (“Parent”). Guarantors:    Parent and each of its existing and
certain subsequently acquired or organized domestic (other than NC2 Global LLC
(“NC2”) and International of Mexico Holding Corporation (“IMHC” and, together
with NC2, the “CFC Holding Companies”)) Restricted Subsidiaries (as defined
under “Unrestricted Subsidiaries” below), other than certain immaterial
subsidiaries to be agreed, will unconditionally, jointly and severally,
guarantee all obligations of the Borrower and each other Guarantor (other than,
in the case of a Subsidiary Guarantor, Parent) under the Facility (as defined
below). The foregoing guarantor subsidiaries are collectively referred to as the
“Subsidiary Guarantors”; the Subsidiary Guarantors and Parent are collectively
referred to as the “Guarantors”; and all such guarantees are referred to as the
“Guarantees”. The Guarantors and the Borrower are collectively referred to as
the “Loan Parties.” Each CFC Holding Company will provide a limited guarantee
(the “Limited Guarantees”) of the obligations of the Loan Parties, secured by,
and (subject to the further assurances covenant) with sole recourse to, (a) in
the case of IMHC, the pledge of 65% of the equity interests owned by IMHC in
Navistar International Mexico S. de R.L. de C.V. and (b) in the case of NC2, the
pledge of 65% of the equity interests owned by NC2 in NC2 Global (Gibraltar)
Ltd. (such pledges, the “Limited Guarantee Pledges”). For the avoidance of
doubt, no Unrestricted Subsidiary (as defined under “Unrestricted Subsidiaries”
below), including Navistar Financial Corporation (“NFC”), shall be a Subsidiary
Guarantor. Purpose/Use of Proceeds:    The proceeds of loans under the Facility
will be used (a) to repay in part or in full the loans outstanding under the ABL
Credit Agreement dated as of October 18, 2011 (as amended, modified or
supplemented from time to time on or prior to the date of the Commitment Letter,
the “Existing ABL Credit Agreement”), by and among the Borrower, certain
subsidiaries of the Borrower party thereto, the lenders party thereto, Bank of
America, N.A., as administrative agent, and certain other agents party thereto,
(b) to pay fees and expenses incurred in connection with the Facility and the
other transactions contemplated hereby and (c) to the extent of the remaining
proceeds thereof, for ongoing working capital requirements and other general
corporate purposes of Parent and the Restricted Subsidiaries.

 

Exhibit A-1



--------------------------------------------------------------------------------

Lead Arrangers and Bookrunners:    J.P. Morgan Securities LLC and Goldman Sachs
Lending Partners LLC (collectively, the “Arrangers”). Syndication Agent:   
Goldman Sachs Lending Partners LLC. Administrative Agent:    JPMorgan Chase
Bank, N.A. (in such capacity and together with its permitted successors and
assigns, the “Administrative Agent”). Lenders:    Banks and other financial
institutions selected by the Arrangers and reasonably acceptable to the Parent
(the “Lenders”); provided that no Disqualified Lenders may become Lenders.   
“Disqualified Lenders” shall mean competitors (and affiliates thereof) of Parent
and its subsidiaries and certain financial institutions and lenders, each
identified in writing by Parent to the Arrangers prior to the execution of the
Commitment Letter. Facility:    A senior secured term loan facility in an
aggregate principal amount of up to $750,000,000 (the “Term Facility”) and a
senior secured delayed draw term loan facility in an aggregate principal amount
of up to $250,000,000 (the “Delayed Draw Facility” and together with the Term
Facility, the “Facility”). Loans under the Facility will be available in U.S.
dollars. Term Facility Availability:    A single drawing may be made under the
Term Facility on the date of the effectiveness thereof (the “Closing Date”).
Amounts repaid or prepaid under the Facility may not be reborrowed. Delayed Draw
Facility Availability:    Up to three drawings may be made under the Delayed
Draw Facility on and from the Closing Date until the 90th day after the Closing
Date (the “Delayed Draw Availability Period”); provided that each drawing shall
be in a minimum principal amount of $75,000,000. Unused Commitment Fee:   
During the Delayed Draw Availability Period, the Borrower shall pay a commitment
fee, calculated at a rate per annum equal to 50% of the then applicable
Eurodollar Applicable Margin for the period for which payment is being made, on
the average daily unused portion of the Delayed Draw Facility, payable on the
earlier of (i) the date of drawing (with respect to the portion drawn on such
date) and (ii) the last day of the Delayed Draw Availability Period. Maturity:
   The Facility will mature on, as applicable, the five year anniversary of the
Closing Date or if, as of July 16, 2014, more than $100,000,000 of the 3.00%
Senior Subordinated Convertible Notes due 2014 of Parent (the “Convertible
Notes”) shall remain outstanding (having not been redeemed, repurchased and
cancelled or defeased in full, or refinanced in full with Convertible Notes
Permitted Refinancing Indebtedness (to be defined, but in any event to require a
maturity at least 91 days after the five-year anniversary of the Closing Date
and not to be subject to any mandatory prepayment, repurchase or redemption
prior to the final maturity thereof)), the Facility will mature on July 16,
2014.

 

Exhibit A-2



--------------------------------------------------------------------------------

Amortization:    The outstanding principal amount of the Facility will be
payable, prior to the maturity thereof, in equal quarterly installments in an
aggregate annual amount equal to 1.00% of the original principal amount of the
Facility, commencing with the first full fiscal quarter ending after the Closing
Date. The remaining balance of the Facility will be due on the maturity date
therefor. Interest Rate:    Loans outstanding under the Facility will bear
interest, at the Borrower’s option, at (a) the Base Rate plus (the Eurodollar
Applicable Margin minus 1.00%) or (b) the reserve adjusted Eurodollar Rate plus
the applicable margin set forth in the Syndication Fee Letter (such interest
rate margin for the Eurodollar Rate, the “Eurodollar Applicable Margin”).    The
terms “Base Rate” and “reserve adjusted Eurodollar Rate” will have meanings
customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type, subject to a reserve adjusted Eurodollar Rate “floor”
as set forth in the Syndication Fee Letter. In no event shall the Base Rate be
less than the one month reserve adjusted Eurodollar Rate (after giving effect to
any reserve adjusted Eurodollar Rate “floor”) plus 1.00% per annum.    After the
occurrence and during the continuance of any event of default in respect of any
payment default or any bankruptcy or insolvency event, interest on amounts then
outstanding will accrue at a rate equal to (a) in the case of the principal of
loans, the rate then applicable thereto, (b) in the case of other amounts, the
rate then applicable to loans under the Facility bearing interest by reference
to the Base Rate, in each case plus 2.00% per annum. Such interest will be
payable on written demand. Interest Payments:    Quarterly for loans under the
Facility bearing interest by reference to the Base Rate; except as set forth
below, on the last day of selected interest periods (which will be one, two,
three and six months) for loans under the Facility bearing interest by reference
to the reserve adjusted Eurodollar Rate (and at the end of every three months,
in the case of interest periods of longer than three months); and upon
prepayment, in each case payable in arrears and computed on the basis of a
360-day year (365/366-day year with respect to loans bearing interest by
reference to the Base Rate). Voluntary Prepayments:    Loans under the Facility
may be prepaid, in whole or in part, without premium or penalty (other than as
expressly provided under “Call Premium” below); provided that prepayment of
loans under the

 

Exhibit A-3



--------------------------------------------------------------------------------

   Facility bearing interest determined by reference to the reserve adjusted
Eurodollar Rate shall be subject to reimbursement for any related customary
breakage costs. Voluntary prepayments will be applied as directed by the
Borrower (or, absent direction by the Borrower, in direct order of maturity) and
pro rata between the Term Facility and the Delayed Draw Facility. Mandatory
Prepayments:    Subject to the terms of an intercreditor agreement (which shall
be in form and substance reasonably satisfactory to the Arrangers) with lenders
under the Amended ABL Credit Agreement, Loans under the Facility will be
required to be prepaid with:   

1.       Asset Sales: 100% of the net cash proceeds of the sale or other
disposition of any assets of any Loan Party, subject to exceptions and
thresholds to be agreed, including exceptions for (a) net cash proceeds of sales
or other dispositions of assets in the ordinary course of business, (b) net cash
proceeds of sales of retail and wholesale accounts receivable in the ordinary
course of business (including such sales to NFC) or otherwise pursuant to a
Master Intercompany Agreement (to be defined consistently with the Existing ABL
Credit Agreement), (c) certain internal restructuring with respect to the
Borrower’s Canadian subsidiaries and Mexican subsidiaries to be mutually agreed
(the “Integrated Global Structuring”) and (d) so long as no default or event of
default shall have occurred, net cash proceeds that are reinvested or
contractually committed to be reinvested in assets useful in the business of the
Borrower and the other Loan Parties (which assets, in the case of sales or other
dispositions of any assets constituting Collateral (as defined below), shall
also constitute Collateral) within one year of receipt thereof (or an additional
180 days if a commitment to reinvest is entered into within the initial one year
period).

  

2.       Insurance/Condemnation Proceeds: 100% of the net cash proceeds of
insurance paid on account of any loss, or compensation paid in respect of any
taking, of any assets of any Loan Party, subject to exceptions to be agreed,
including an exception for net cash proceeds that are reinvested or
contractually committed to be reinvested (including through the repair or
restoration of the damaged or destroyed assets) in assets useful in the business
of the Borrower and the other Loan Parties (which assets, in the case of
casualty or condemnation affecting assets constituting Collateral, shall also
constitute Collateral) within one year of receipt thereof (or an additional 180
days if a commitment to reinvest is entered into within the initial one year
period).

  

3.       Incurrence of Indebtedness: 100% of the net cash proceeds received from
the incurrence of indebtedness by any Loan Party (other than indebtedness
otherwise permitted under the credit agreement for the Facility), payable no
later than the third business day following the date of receipt.

 

Exhibit A-4



--------------------------------------------------------------------------------

   Mandatory prepayments will be without premium or penalty (other than as
provided under “Call Premium” below); provided that prepayment of loans bearing
interest by reference to the reserve adjusted Eurodollar Rate shall be subject
to reimbursement for any related breakage costs. Mandatory prepayments will be
applied pro rata to the remaining scheduled amortization installments and the
payment due at final maturity of the Facility and between the Term Facility and
the Delayed Draw Facility. Call Premium:    In the event all or any portion of
the Facility is prepaid for any reason (including payment at maturity but other
than, for the avoidance of doubt, any payment of scheduled amortization
installments as set forth above) or is subject to any amendment that reduces the
weighted average yield thereof, in each case, prior to the third anniversary of
the Closing Date, then each Lender whose loans under the Facility are prepaid or
are subject to such amendment (or which is required to assign any of its loans
under the Facility pursuant to a “yank-a-bank” or similar provision in the
credit agreement for the Facility in connection with such prepayment or
amendment) shall be paid a prepayment fee equal to (a) 1.00% of the aggregate
principal amount prepaid or subject to such amendment (or such assignment), if
such prepayment or amendment (or such assignment) occurs on or prior to the
first anniversary of the Closing Date, (b) 2.00% of the aggregate principal
amount prepaid or subject to such amendment (or such assignment) if such
prepayment or amendment (or such assignment) occurs after the first anniversary
of the Closing Date but on or prior to the second anniversary of the Closing
Date and (c) 1.00% of the aggregate principal amount prepaid or subject to such
amendment (or such assignment) if such prepayment or amendment (or such
assignment) occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date.    For purposes hereof,
“weighted average yield” of loans under the Facility will be determined as
weighted average yield to stated maturity of such loans (which shall be assumed
to be, solely for purposes of this paragraph, the five-year anniversary of the
Closing Date) based on the interest rate or rates applicable thereto and giving
effect to all upfront or similar fees or original issue discount payable to the
Lenders advancing such loans with respect thereto (in each case, with upfront or
similar fees or original issue discount being deemed to constitute like amounts
of original issue discount, and such fees and original discount being equated to
interest margins in a manner consistent with generally accepted financial
practice based on an assumed life to maturity of the lesser of four years and
the tenor of such loans) and to any interest rate “floor” (and, in the case of
any floating rate indebtedness, the rate of interest applicable to such
indebtedness at the time of determination shall be assumed to be the rate
applicable at all times prior to stated maturity, provided that appropriate
adjustments shall be made for any scheduled changes in rates of interest
provided for in the definitive documentation).

 

Exhibit A-5



--------------------------------------------------------------------------------

Security:    The Facility and the Guarantees will be secured by the following
assets of the Borrower and each Guarantor, in each case, whether owned on the
Closing Date or thereafter acquired (collectively, the “Collateral”): (a) a
perfected first-priority pledge of all the equity interests owned by the
Borrower or any Guarantor (provided that (i) no pledges shall be required of
(A) equity interests in any subsidiary of Parent constituting a “Restricted
Subsidiary” under the Settlement Agreement dated as of March 30, 1993, as
amended and restated as of June 30, 1993, between Parent and the class
representatives in the class action of Shy et al. v. Navistar, Civil Action No.
C-3-92-333 (S.D. Ohio) (the “Shy Agreement”), (B) equity interests in any person
that is not a wholly owned subsidiary of Parent to the extent that and for so
long as a pledge thereof would be prohibited under the organizational documents
(including any equityholders’ or joint venture operating agreement) of such
person without the consent of a person other than Parent or an affiliate
thereof, (C) equity interests in any CFC Holding Company or (D) equity interests
in any Unrestricted Subsidiary to the extent that and for so long as a pledge
thereof would be prohibited under the definitive documents governing third party
indebtedness of such Unrestricted Subsidiary existing on the date hereof or
captive insurance company and (ii) pledges by the Borrower or any Guarantor of
voting stock of any “controlled foreign corporation” will be limited to 65%
thereof) and (b) perfected first-priority (subject to, with respect to priority,
certain permitted liens) security interests in, and mortgages on, accounts
receivable, inventory (other than inventory constituting ABL Collateral (as
defined below)) and goods, equipment, general intangibles (including
intellectual property and contract rights), instruments, investment property,
real property (excluding any plant that constitutes a “Principal Property” under
the Shy Agreement), cash, deposit and securities accounts, commercial tort
claims, letter of credit rights, chattel paper, documents, intercompany
indebtedness (other than indebtedness for borrowed money issued by any
subsidiary of Parent constituting a “Restricted Subsidiary” under the Shy
Agreement), which shall be evidenced by a note and, in the case of any
indebtedness owing by the Borrower or any Guarantor, subordinated to their
obligations under the Facility and the Guarantees, books and records pertaining
to the foregoing and proceeds of any the foregoing; provided that no assets of
the Subsidiary Guarantors shall secure the Guarantee provided by Parent. The
Limited Guarantees will be secured by the Limited Guarantee Pledges.

 

Exhibit A-6



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, the Collateral shall not include (a) any
fee-owned real property that has a value less than an amount to be agreed,
(b) any motor vehicles and other assets subject to certificates of title, except
to the extent perfection of a security interest therein may be accomplished by
the filing of financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction, (c) letter of credit rights and commercial tort
claims that have value less than an amount to be agreed, (d) certain excluded
deposit accounts to be agreed, including zero balance payroll disbursement
accounts and accounts that hold de minimis amounts to be mutually agreed upon,
(e)(i) any assets to the extent a security interest may not be granted in such
assets as a matter of applicable law and (ii) any lease, license, contract or
agreement or any rights or interests thereunder if and for so long as the grant
of a security interest therein would constitute or result in (A) the
unenforceability of any right, title or interest of the Borrower or any
Guarantor in or (B) a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract or agreement (other than to the
extent that any such law or term would be rendered ineffective pursuant to the
Uniform Commercial Code (“UCC”) or any other applicable law or principles of
equity), (f) any “intent to use” trademark application for which a statement of
use has not been filed with the U.S. Patent and Trademark Office, but only to
the extent that the grant of a security interest and lien would invalidate such
trademark application, (g) any asset subject to a capital lease or PMSI
arrangement which prohibits the grants of security therein and (h) for the
avoidance of doubt, deferred taxes, prepaid expenses and goodwill, as such terms
are defined under the U.S. GAAP. In addition, the Administrative Agent may agree
to exclude particular assets from the Collateral if it determines, in
consultation with Parent, that the cost of obtaining or perfecting a pledge,
security interest or mortgage therein is excessive in relation to the benefit
afforded to the Lenders thereby. No foreign law pledge agreements shall be
required.    All the above-described pledges, security interests and mortgages
shall be created on terms, and pursuant to documentation, reasonably
satisfactory to the Administrative Agent and the Borrower (including, in the
case of real property, customary items such as reasonably satisfactory title
insurance and, with respect to certain material real properties to be agreed,
surveys).    Obligations under the Amended ABL Credit Agreement (as defined in
Exhibit B to the Commitment Letter) will be secured by inventory in the form of
aftermarket parts sold to customers through any parts distribution centers of
the Borrowers (as defined therein) and certain limited assets relating thereto
reasonably acceptable to the Arrangers and the Borrower (including certain
accounts receivable arising therefrom) (the “ABL Collateral”), but shall not be
secured by any other assets of Parent and the Restricted Subsidiaries. There
will be no comingling of cash between the Collateral and the ABL Collateral.

 

Exhibit A-7



--------------------------------------------------------------------------------

Representations and Warranties:    The credit agreement for the Facility will
contain the following representations and warranties (with respect to Parent,
the Borrower and the other Restricted Subsidiaries and, in the case of certain
representations and warranties as specified under “Unrestricted Subsidiaries”
below, the Unrestricted Subsidiaries), subject to exceptions, qualifications and
materiality qualifiers to be agreed: due organization; requisite power and
authority; qualification; equity interests and ownership; due authorization,
execution, delivery and enforceability of the Loan Documents (as defined in
Exhibit B); no conflicts with respect to organizational documents, the Shy
Agreement, the existing indentures, the other principal debt documents and
certain other material agreements and, subject to a materiality qualifier,
applicable law; governmental consents; historical, pro forma and projected
financial statements and condition (including representations with respect to
financial information and other assumptions underlying the legal opinions
delivered on the Closing Date); no material adverse change (subject to
qualifications consistent with those set forth in Section 6 of the Commitment
Letter); no pending or threatened litigation or proceedings that could
reasonably be expected to be material and adverse to Parent and its subsidiaries
(taken as a whole) or that involve the Loan Documents or the financing
contemplated thereby; payment of material taxes; maintenance of material
properties; environmental matters; absence of events of defaults under material
agreements; Investment Company Act and other governmental regulation; Federal
Reserve Regulations and Exchange Act; ERISA and other employee and labor
matters; solvency of (i) Parent and its subsidiaries (taken as a whole) and (ii)
NFC and its subsidiaries (taken as a whole); compliance with laws; full
disclosure; collateral matters; adequate insurance; status as first lien senior
debt and as “Senior Indebtedness” and “Designated Senior Indebtedness” under the
indenture governing the Convertible Notes; the Shy Agreement; OFAC matters; and
Patriot Act and other related matters. Documentation Principles:    The credit
documentation for the Facility shall be negotiated in good faith and shall
contain terms consistent with the terms set forth in the Term Sheet. To the
extent reasonably practicable, the affirmative and negative covenants and events
of default (including the defined terms used therein) as specified in the Term
Sheet shall be based on the Existing ABL Credit Agreement and the indenture,
dated as of October 28, 2009, by and among the Borrower, the Parent and The Bank
of New York Mellon Trust Company, N.A., governing the Parent’s 8.25% Senior
Notes due 2021 (the “Indenture”) and modified to reflect the differences in
size, structure and type of financing (e.g., the Facility is secured by
different assets than the Existing ABL Credit Agreement, and the Indenture is
unsecured; the Facility does not have any financial covenants but the Existing
ABL Credit Agreement and the Indenture do; the Lenders will rely on the
preservation of the structural seniority of the Guarantees) and market
conditions. This paragraph and the provisions herein shall be collectively
referred to as the “Documentation Principles”.

 

Exhibit A-8



--------------------------------------------------------------------------------

Covenants:    The credit agreement for the Facility will contain the following
financial, affirmative and negative covenants (with respect to Parent, the
Borrower and the other Restricted Subsidiaries and, in the case of certain
affirmative covenants as specified under “Unrestricted Subsidiaries” below, the
Unrestricted Subsidiaries), subject to exceptions and baskets to be agreed
consistent with the Documentation Principles but subject to any specific
provisions noted below: - financial covenants:    none; - affirmative covenants:
   delivery of financial statements and other reports, notices and information
(including the identification of information as suitable for distribution to
public-side lenders); maintenance of existence; payment of taxes and claims;
maintenance of properties; maintenance of insurance and customary endorsements;
books and records; inspections; compliance with laws; environmental matters;
additional collateral and guarantors (including with respect to Integrated
Global Structuring); to the extent not obtained prior to the Closing Date,
obtaining of a public credit rating for the Facility from each of Moody’s
Investor Services, Inc. and Standard & Poor’s Ratings Group, a division of The
McGraw Hill Corporation, within six months following the Closing Date;
maintenance of corporate level and facility level ratings; cooperation with
syndication efforts; and further assurances; and - negative covenants:   
limitations with respect to indebtedness; liens; negative pledges; restricted
junior payments; restrictions on subsidiary distributions; acquisitions and
other investments, loans, advances and guarantees; mergers and other fundamental
changes; sales and other dispositions of assets (including equity interests);
sale/leaseback transactions; transactions with affiliates; conduct of business;
hedge agreements; amendments and waivers of organizational documents, agreements
governing certain indebtedness and other material agreements; changes to fiscal
year; sales of receivables; and designations as “Designated Senior Indebtedness”
under the Convertible Notes or any other subordinated indebtedness.    Parent
shall not, and shall not permit any subsidiary (including any Unrestricted
Subsidiary) to, (a) create any liens on any “Principal Property” (as defined in
the Shy Agreement), except certain liens otherwise permitted under the credit
agreement for the Facility and mutually agreed or (b) create any liens on any
equity interests of NFC as collateral for any obligation of Parent or any
Restricted Subsidiary (other than liens created under the Loan Documents).

 

Exhibit A-9



--------------------------------------------------------------------------------

   The negative covenants will include exceptions permitting compliance with the
Support Agreement (as defined in the Existing ABL Credit Agreement), as in
effect on the date hereof. Unrestricted Subsidiaries:    The credit agreement
for the Facility will contain provisions pursuant to which, subject to
conditions and limitations to be agreed (including limitations on the amount of
loans and advances to, and other investments in and transactions with,
Unrestricted Subsidiaries), Parent will be permitted to designate certain
existing subsidiaries (including NFC and its subsidiaries) and, subject to
additional conditions to be agreed, certain subsequently acquired or organized
subsidiaries as unrestricted subsidiaries (each such subsidiary being referred
to as an “Unrestricted Subsidiary”, and each other subsidiary of Parent being
referred to as a “Restricted Subsidiary”) consistent with the Documentation
Principles; provided that no subsidiary of Parent may be designated as an
Unrestricted Subsidiary unless such subsidiary also constitutes an “Unrestricted
Subsidiary” (however defined) under all the material indebtedness of Parent and
the Restricted Subsidiaries, including the indenture governing the Senior Notes,
the Cook County Loan Agreement and the IFA Loan Agreement (as each such term is
defined in Exhibit B attached to the Commitment Letter). Unrestricted
Subsidiaries will not be subject to certain representations and warranties to be
agreed, certain affirmative covenants to be agreed or negative covenants (other
than as expressly set forth under “Covenants—negative covenants” above) under
the credit agreement for the Facility and will not be required to provide
Guarantees or any Collateral, and the results of operations and indebtedness of
any Unrestricted Subsidiary will be disregarded for purposes of determining
compliance with any financial metric contained in the credit agreement for the
Facility. Special purpose securitization entities that are not subsidiaries but
that are required to be consolidated by Parent in its financial statements
solely as a result of the application of SFAS 167 (as codified) will not be
treated as subsidiaries of Parent for purposes of the credit agreement for the
Facility. Events of Default:    The credit agreement for the Facility will
contain the following events of default with respect to Parent and its
subsidiaries (subject to materiality thresholds, exceptions and grace periods to
be agreed consistent with the Documentation Principles): failure to make
payments when due; noncompliance with covenants; inaccuracy of representations
and warranties in any material respect; cross-default and cross-acceleration
with respect to material indebtedness, including material hedge agreements and
securitizations; bankruptcy and insolvency events; material judgments; ERISA
matters; impairment or actual or asserted invalidity of guarantees or security
interests; and Change of Control (to be defined).

 

Exhibit A-10



--------------------------------------------------------------------------------

Conditions Precedent to Effectiveness:    The several obligations of the Lenders
to make loans under the Facility will be subject to the conditions precedent
referred to in the Commitment Letter (including those set forth below and in
Exhibit B attached to the Commitment Letter). Conditions to Extension of Credit
on the Closing Date:    The making of the loans on the Closing Date under the
Term Facility shall be conditioned upon (a) the receipt of a borrowing notice
therefor, (b) the accuracy of representations and warranties in all material
respects (in all respects in the case of representations and warranties
qualified by materiality) and (c) there being no default or event of default in
existence at the time of, or immediately after giving effect to the making of,
such loans. Conditions to Extension of Credit of the Delayed Draw Facility:   
To be mutually agreed. Assignments and Participations:    The Lenders may assign
all or, in an amount not less than $1,000,000, any portion of their loans and
commitments under the Facility to their affiliates (other than natural persons),
approved funds or, one or more banks, financial institutions or other entities
that are Eligible Assignees (to be defined, but which shall exclude Disqualified
Lenders), subject to (other than in the case of assignments made by or to the
Arrangers during the primary syndication) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed); provided that
assignments made to affiliates and other Lenders will not be subject to the
above described consent or minimum assignment amount requirements. Upon such
assignment, such affiliate, approved fund, bank, financial institution or entity
will become a Lender for all purposes under the Loan Documents. A $3,500
processing fee will be required in connection with any such assignment, with
exceptions to be agreed. The Lenders will also have the right to sell
participations without restriction, subject to customary limitations on voting
rights, in their loans and commitments under the Facility; provided that no
participations may be sold to any Disqualified Lender.

Requisite Lenders:

   Amendments and waivers will require the approval of Lenders holding more than
50% of unused commitments and outstanding loans under the Facility (“Requisite
Lenders”), provided that, in addition to the approval of Requisite Lenders, the
consent of each Lender directly and adversely affected thereby will be required
with respect to customary matters (subject to customary exceptions to be
agreed), including (a) increases in the commitment of such Lender,
(b) reductions of principal, interest, fees or premium, (c) extensions of final
maturity or the due date of any amortization, interest, fee or premium payment,
(d) releases of liens on all or substantially all of the Collateral or of all or
substantially all of the Guarantees and (e) amendments to the

 

Exhibit A-11



--------------------------------------------------------------------------------

   definition of Requisite Lenders. The credit agreement for the Facility will
contain customary provisions for replacing non-consenting Lenders in connection
with amendments and waivers that require the consent of all adversely affected
Lenders so long as the Requisite Lenders have consented thereto.

Defaulting Lenders:

   The credit agreement for the Facility shall contain provisions relating to
“defaulting” Lenders (including provisions relating to the suspension of voting
rights and rights to receive certain fees, and to termination or assignment of
the Delayed Draw Facility commitments or loans of such Lenders). Amend and
Extend Provisions:    The credit agreement for the Facility will permit the
Borrower to make offers to Lenders to extend the maturity date of the loans
under the Facility and otherwise to modify certain terms of such loans
(including by increasing interest rates or fees payable in respect of such loans
or extending the weighted average life to maturity of such loans) subject only
to the consent of such Lenders, subject to procedures and requirements to be
agreed, including that (a) the offer to extend is made available to all Lenders
on the same terms and conditions and (b) no default or event of default shall
have occurred and be continuing at the time of such extension. Refinancing Term
Facility Provisions:    The credit agreement for the Facility will permit the
Borrower to refinance the loans under the Facility, in whole or in part, with
one or more new term facilities, subject to procedures and requirements to be
agreed, including that (a) the amount of any such new term facility shall not
exceed the amount of indebtedness being refinanced (plus any accrued interest,
fees, premium or expenses in respect thereof), (b) no default or event of
default under the Loan Documents shall have occurred and be continuing or would
result therefrom, (c) the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (in all respects in
the case of any representations and warranties qualified by materiality), (d)
the maturity date applicable to such new refinancing facility shall not be
earlier than the maturity date of the Facility (which shall be assumed to be,
solely for purposes of this paragraph, the five-year anniversary of the Closing
Date), (e) the weighted average life to maturity thereof shall not be shorter
than the remaining weighted average life to maturity of the Facility (determined
in accordance with the foregoing assumption) and such new term facility may
participate in any mandatory prepayments on a pro rata basis (or on a basis that
is less than pro rata) with the Facility, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
Facility and (f) other than as set forth above and other than with respect to
amortization (including the effect thereon of any prepayment), interest rates,
fees, original issue discount or any voluntary or mandatory prepayments
(including prepayment

 

Exhibit A-12



--------------------------------------------------------------------------------

   premiums and other restrictions thereon) and other immaterial terms, all
other terms of such new term facility shall be substantially the same as those
of the Facility. All prepayments under the Facility in connection with any such
refinancing shall be subject to the provisions under “Call Premium” above and
shall be applied pro rata to the remaining scheduled amortization installments
and the payment due at final maturity of the Facility and between the Term
Facility and the Delayed Draw Facility. Yield Protection:    The credit
agreement for the Facility will contain customary provisions (a) protecting the
Administrative Agent and the Lenders against increased costs or loss of yield
resulting from changes in reserve, capital adequacy and capital or liquidity
requirements (or their interpretation), illegality, unavailability and other
requirements of law and from the imposition of or changes in certain withholding
or other taxes and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of a loan bearing interest
by reference to the reserve adjusted Eurodollar Rate on a day other than the
last day of an interest period with respect thereto. For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the Closing Date. The credit agreement for the Facility will provide that all
payments by the Borrower and the Guarantors will be made free and clear of any
taxes (other than franchise taxes and taxes on overall net income), imposts,
assessments, withholdings or other deductions whatsoever. Lenders will furnish
to the Administrative Agent appropriate certificates or other evidence of
exemption from U.S. federal tax withholding. Indemnity and Expense
Reimbursement:    The Loan Documents will contain customary and appropriate
provisions relating to indemnity, reimbursement, exculpation and related matters
in a form reasonably satisfactory to the Administrative Agent, the Arrangers and
the Borrower. Governing Law and Jurisdiction:    The Borrower and the Guarantors
will submit to the jurisdiction and venue of the federal and state courts of the
State of New York, will agree that any action, suit or proceeding brought by
them or any of their affiliates in connection with the Loan Documents shall be
brought exclusively in any such federal or state court and will waive any right
to trial by jury. New York law will govern the Loan Documents, except with
respect to certain security documents where applicable local US law is necessary
for enforceability or perfection.

 

Exhibit A-13



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIAL

Navistar International Corporation

Navistar, Inc.

$1,000,000,000 Senior Secured Term Loan

Summary of Conditions Precedent to the Facility

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facility referred to in the term sheet to which this Exhibit B
is attached. Capitalized terms used but not defined herein shall have the
meanings given to them in the term sheet.

 

1. Existing ABL Credit Agreement. The Existing ABL Credit Agreement shall have
been, or substantially concurrently with the effectiveness of the Facility shall
be, either (a) amended (the Existing ABL Credit Agreement, as so amended, being
referred to as the “Amended ABL Credit Agreement”) to, among other things,
permit incurrence of indebtedness under the Facility and the creation of liens
as set forth herein and extend the maturity date thereof, and the terms and
conditions of the Amended ABL Credit Agreement shall be reasonably satisfactory
to the Arrangers and the Borrower or (b) repaid in full and the commitments
thereunder terminated.

 

2. Other Indebtedness. After giving effect to the transactions contemplated
hereby, Parent and the Restricted Subsidiaries shall have outstanding no
indebtedness or preferred or preference equity interests, other than (a) the
loans under the Facility, (b) indebtedness under the Amended ABL Credit
Agreement, (c) the Convertible Notes, (d) the 8.25% Senior Notes due 2021 of
Parent (the “Senior Notes”), (e) indebtedness under the Loan Agreement dated as
of October 1, 2010, between Parent and the County of Cook, Illinois (the “Cook
County Loan Agreement”), (f) indebtedness under the Loan Agreement dated as of
October 1, 2010, between Parent and the Illinois Finance Authority (the “IFA
Loan Agreement”), (g) the Convertible Junior Preference Stock, Series D of
Parent, (h) the Nonconvertible Junior Preference Stock, Series B of Parent and
(i) other limited indebtedness to be mutually agreed upon.

 

3. Delaware “Substantially All” Opinion. The Arrangers and Lenders shall have
received an opinion from Morris, Nichols, Arsht & Tunnell LLP to the effect that
the creation of the security interest in the Collateral as set forth herein does
not, in their opinion, constitute a pledge of all or substantially all of the
assets of Parent and its subsidiaries on a consolidated basis or the Borrower
and its subsidiaries on a consolidated basis, which opinion shall be
satisfactory to the Arrangers and shall be permitted to be disclosed to
prospective Lenders.

 

4. Designated Senior Indebtedness. The obligations of Parent guaranteeing the
indebtedness of the Borrower under the Facility shall constitute “Senior
Indebtedness” and shall have been designated as “Designated Senior Indebtedness”
under and as defined in the indenture governing the Convertible Notes, and the
Administrative Agent shall have received evidence thereof reasonably
satisfactory to it.

 

5. Performance of Obligations. All costs, fees, expenses (including legal fees
and expenses, title premiums, survey charges and recording taxes and fees) and
other compensation contemplated by the Commitment Letter and the Fee Letter to
be payable to the Arrangers, the Administrative Agent or the Lenders shall have
been paid to the extent due on or prior to the Closing Date, and each of Parent
and the Borrower shall have complied in all material respects with all of its
other obligations under the Commitment Letter and the Fee Letter.

 

Exhibit B-1



--------------------------------------------------------------------------------

6. Guarantee and Collateral Matters. The Arrangers shall have received a
completed perfection certificate in form reasonably satisfactory to the
Arrangers and UCC, tax and judgment lien searches with respect to the Borrower
and the Guarantors. The Guarantees shall have been executed and be in full force
and effect. To the extent requested by the Administrative Agent, all documents
and instruments required to create and perfect the pledges of, and security
interest and mortgages in, the Collateral as set forth in the Commitment Letter
shall have been executed and delivered and, if applicable, be in proper form for
filing (it being understood that to the extent any Collateral (other than the
pledge and perfection of security interests in assets with respect to which a
lien may be perfected by the filing of a financing statement under the UCC and
the delivery of stock certificates for stock of the domestic subsidiaries of the
Loan Parties that is part of the Collateral) is not provided on the Closing Date
after the use of commercially reasonable efforts by the Loan Parties to do so,
the delivery of such Collateral shall not constitute a condition precedent to
the availability of the Facility on the Closing Date but shall be required to be
delivered within 90 days after the Closing Date (or such later date as agreed by
the Administrative Agent) pursuant to arrangements to be agreed).

 

7. Loan Documents. Subject to clause 6 above, customary definitive loan
documents for the Facility, including a credit agreement, a pledge and security
agreement and other collateral documents (collectively, the “Loan Documents”)
have been executed.

 

8. Customary Closing Documents. The Arrangers shall be satisfied that Parent and
the Borrower have complied with all other customary closing conditions,
including: (a) the delivery of legal opinions reasonably satisfactory to the
Arrangers (including legal opinions as to the absence of conflicts from
Kirkland & Ellis, LLP (including as to the indentures governing the Convertibles
Notes and the Senior Notes), the general counsel of Parent (including as to the
Shy Agreement) and Morris, Nichols, Arsht & Tunnell LLP (including as to the
certificate of incorporation of Parent); (b) the delivery of organizational
documents, evidence of authority, documents from public officials and
secretary’s certificates; (c) absence of any pending or threatened litigation or
proceedings that involve the Loan Documents or the financing contemplated
thereby; (e) evidence of insurance and customary insurance endorsements
reasonably satisfactory to the Arrangers; (g) delivery of a customary solvency
certificate from the chief financial officer of Parent, certifying that the
Borrower and the Guarantors are, on a consolidated basis, solvent; and (h) other
customary officer’s certificates. The Arrangers will have received at least 10
days prior to the Closing Date all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

9.

Material Documents. Parent shall or shall have caused to publicly disclose the
following documents at least 15 days (or such shorter time as agreed by the
Arrangers) prior to the Closing Date: (a) Memorandum of Understanding between
Parent and/or its subsidiaries, on the one hand, and Cummins Inc. (“Cummins”)
and/or its subsidiaries, on the other hand, reasonably satisfactory to the
Arrangers regarding the purchase by Parent or its applicable subsidiaries from
Cummins or its subsidiaries of (i) 15L heavy-duty diesel engines that comply
with the NOx emissions standards for such engines and (ii) SCR after-treatment
devices for the 15L and 13L heavy-duty diesel engines, and the Arrangers being
otherwise reasonably satisfied with the operational plan of Parent and its
subsidiaries with respect to NOx emissions standards compliance for the 15L and
13L heavy-duty diesel engines (with the Arrangers hereby acknowledging that they
are

 

Exhibit B-2



--------------------------------------------------------------------------------

satisfied with (x) such Memorandum of Understanding in the form submitted to
them prior to the execution by the Arrangers of this Commitment Letter and
(y) the operational plan discussed in the draft press release of Parent (which
Parent has advised the Arrangers will be made public on the date hereof) most
recently furnished by Parent to the Arrangers prior to the execution by the
Arrangers of this Commitment Letter), (b) quarterly guidance for Parent and its
subsidiaries for the fiscal quarter ending July 31, 2012 and (c) the contents of
the letters dated June 20, 2012 and the subpoena dated July 16, 2012, each from
the Division of Enforcement of the Securities and Exchange Commission to the
attention of Parent, and the actions of Parent in response thereto.

 

10. Marketing Period. The Arrangers shall have been afforded a syndication
period of at least 15 consecutive days (or such shorter time as agreed by the
Arrangers) following the execution of the Commitment Letter by both parties
thereto.

 

Exhibit B-3



--------------------------------------------------------------------------------

[g389131ex10_1as1gbgd.jpg]
As of 4/30/2012
Navistar collateral coverage
Hard Assets of Navistar and the Subsidiary Guarantors
$ millions
Accounts receivable
$383
Inventory (ex Aftermarket Parts
1
)
$820
Net book value of Land & Buildings
2
$166
Machinery & equipment
3
$325
Tooling/Construction in progress/Short lived assets
$329
Total Hard Assets
$2,023
Total Hard Assets coverage
4
2.0x
Stock of foreign subsidiaries
5
$263
Intellectual property
Confidential
Total Assets
$2,286
Total collateral coverage
4
2.3x
1
Aftermarket
Parts Inventory is pledged to the ABL facility
2
Excludes
Principal
Properties as defined in the Shy Agreement
3
Excludes Fixtures
4
Total Hard Assets over $1 billion Term Loan
5
Valued
as
total
assets
less
total
liabilities, (including
3
rd
party
debt
of
$0
and
InterCompany
debt
of
$0),
at
a
65%
pledge  value
EXHIBIT C
CONFIDENTIAL
Exhibit C-1



--------------------------------------------------------------------------------

[g389131ex10_1as2gbgd.jpg]
1
Excludes
Principal Properties as defined in the Shy Agreement
2
Excludes Fixtures
Collateral / Assets Description
Collateral
Description
Comments
Accounts Receivable
•
Includes:
$383                         
Inventory (ex.
Aftermarket Parts)
–
Raw
material,
finished
goods
and
used
trucks,
WIP,
“Red
Tag”
and
Sold
Inventory
–
Inventory includes truck inventory in Defense, Dealcor, and Export
$820
Reported at book value
Net book value of  Land
&
Buildings¹
Includes non manufacturing facilities, such as the Lisle, IL World Headquarters,
datacenters, sales and repair centers
$166
Principal Properties are excluded;
reported at book value
Machinery &
Equipment
Comprised of heavy machinery such as metal bending equipment, presses,
powder coat and paint apparatus, rollers and assembly line equipment
$325
Reported at book value
Tooling  & Patterns
Dies, forms, lathes and templates for proprietary parts and component
fabrication
$106
Reported at book value
Construction in
Progress
Varies from capital improvements to installations of equipment within factories
$155
Other
Short lived assets not carried for depreciation
$68
Reported at book value
Total Hard Mfg. Assets
$2,023
As of 4/30/2012
Intellectual Property
Medium / Bus / Severe
Confidential
Intellectual Property
Vehicle Trademark
Confidential
Intellectual Property
Engine
Confidential
Exhibit C-2
These
accounts
receivable
are
not
securitized; reported at book value
Know
how,
design,
and
patents
for
Medium, Bus, and Severe
Reported
at
book
value
on
percentage of completion basis
Defense
and
Parts
(Non
ABL
parts
A/R)
segments
comprising
75%
of
A/R
Truck and Engine  A/R account for the remaining  25% of A/R
2
Know how, design, and patents for
engine technology
International, IC Bus, Monaco and
other trademark names
Value ($ mm)